Citation Nr: 0622794	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a bilateral foot 
disorder.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.  

3.	Entitlement to an increased rating for the residuals of 
a total right knee replacement, currently evaluated as 30 
percent disabling.  

4.	Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.  

5.	Entitlement to a rating in excess of 10 percent for 
lumbosacral spine.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in June 2003.  

The case was remanded by the Board in November 2003.  At that 
time, the issue of service connection for a left hip disorder 
was before the Board.  While the case was in remand status, 
that issue was allowed.  Therefore, that issue is no longer 
before the Board.

Evidence concerning the claim for Social Security benefits 
was recently received at the Board.  It appears that the 
records used in making the decision were VA medical records 
otherwise on file.  As such, RO consideration is not indicted 
nor is waiver of RO review indicated.

The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for bilateral foot disorders and a 
cervical spine disability was denied by the RO in a 
September 1998 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file 
a timely appeal.

2.	Since the September 1998 decision denying service 
connection for bilateral foot disorders and a cervical spine 
disability, the additional evidence, not previously 
considered, is cumulative and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.	The residuals of a total knee replacement of the right 
knee are currently manifested by active range of motion 
against gravity from 0 to 140 degrees, pain beginning at 120 
degrees, and additional loss of range of motion with 
repetitive use from 0 to 110 degrees, without weakness, 
locking, edema or instability.  

4.	Arthritis of the left knee is currently manifested by 
active range of motion against gravity from 0 to 140 
degrees, pain beginning at 120 degrees, and additional loss 
of range of motion with repetitive use from 0 to 110 
degrees, without weakness, locking, edema or instability.  

5.	Lumbosacral strain is currently manifested by moderate 
muscle spasm; pain with motion; flexion to 60 degrees; 
extension to 15 degrees; lateral flexion to 30 degrees, 
bilaterally; and lateral rotation to 30 degrees, 
bilaterally.  

CONCLUSION OF LAW

1.	The additional evidence submitted subsequent to the 
September 1998 decision of the RO, which denied service 
connection for a bilateral foot disorder, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the September 1998 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

2.	The additional evidence submitted subsequent to the 
September 1998 decision of the RO, which denied service 
connection for a cervical spine disorder, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the September 1998 RO 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.	The criteria for a rating in excess of 30 percent for 
the residuals of a total knee replacement of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  

4.	The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260 (2005).  

5.	The criteria for a rating of 20 percent for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2004 and August 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Regarding 
the granted claim for an evaluation in excess of 20 percent 
for lumbosacral strain, this effective date will be set by 
the RO and any question as to appropriateness may be 
addressed by the veteran if he is in disagreement with that 
award.  

Finally, documents on file have discussed what is needed to 
establish that there is new and material evidence.  Ratings 
and other documents have provided the basis of the denial and 
evidence needed to reopen.  As such, the guidance of Kent, 
has been satisfied.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).



New and Material Evidence for Service Connection

Service connection for a bilateral foot disorder and a 
cervical spine disorder was previously denied by the RO in a 
September 1998 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  It is 
noted that the provisions of 38 C.F.R. § 3.156(a) were 
amended, but the regulatory changes apply to claims filed on 
or after August 29, 2001 and are not applicable in the 
present case.

Evidence of record at the time of the September 1998 decision 
of the RO that denied service connection for bilateral foot 
and cervical spine disorders included the service medical 
records that showed that the veteran was treated for athletes 
feet in July 1969 and was noted to have "bad feet" in 
August 1969.  No abnormality of the feet was noted on Medical 
Board examination in June 1970.  No disability of the 
cervical spine is shown in the service medical records.  
Evidence of records subsequent to service shows that the 
veteran manifested minimal degenerative joint disease of the 
cervical spine in February 1998.  No relationship with 
service or the veteran's service connected disabilities noted 
on any medical examination.  No bilateral foot disorder is 
shown in the post-service medical records prior to the RO 
decision in September 1998.  

Evidence received subsequent to the September 1998 RO 
decision, which denied service connection for a cervical 
spine disorder includes treatment records that continue to 
show that the veteran manifests cervical spine disease, with 
any medical opinion relating the disease with the veteran's 
period of active duty or with his service connected 
disabiities.  This evidence consists primarily of records of 
treatment many years after service that does not indicate in 
any way that the condition is service connected or related to 
a service connected disability.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  Evidence submitted 
regarding the matter of service connection for a bilateral 
foot disorder includes VA outpatient treatment record that do 
show that the veteran was treated for tinea pedis in August 
2002.  There is no competent medical evidence of causality 
between the incidents of foot disability in service and the 
tinea pedis, which is required to reopen a previously 
disallowed claim.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996).  Under these circumstances, as new and material 
evidence has not been submitted to reopen the claims for 
service connection, the applications to reopen those claims 
must be denied.  

Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for a right knee disorder was granted by 
the RO in December 1970 rating decision.  The veteran 
underwent a total right knee replacement in a surgical 
procedure that was conducted in February 2000.  This 
disability warrants a minimal rating of 30 percent.  With 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent rating is 
warranted.  With intermediate degree of residual weakness, 
pain or limitation of motion, the disability is rated as 
analogous to diagnostic codes 5256, 5261 or 5262.  
38 C.F.R. § 4.71a, Code 5055.  

For ankylosis of the knee, at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, a 
30 percent evaluation is warranted; in flexion between 10 and 
20 degrees, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5256

Limitation of flexion of either leg to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 30 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.  

On examination by VA in August 2001, the range of motion of 
the veteran's right knee was from a normal 0 degree extension 
to 100 degrees flexion.  Pain was noted with the terminal 20 
degrees of motion and strength was decreased at 4+/5.  On 
examination by VA in December 2005 range of motion against 
gravity was noted to be from 0 to 140 degrees, with pain 
beginning at 120 degrees, and additional loss of range of 
motion with repetitive use from 0 to 110 degrees, without 
weakness, locking, edema or instability.  Thus, the 
requirement for a rating in excess of the minimal 30 percent 
have not been demonstrated on objective examination.  The 
veteran has not demonstrated ankylosis of the joint, chronic 
residuals consisting of severe painful motion or weakness, or 
limitation of extension to only 30 degrees.  As such, the 
criteria for a rating in excess of the current 30 percent 
rating have not been met and an increased evaluation is not 
warranted.  

Regarding the veteran's left knee disorder, it is noted that 
service connection for left knee arthritis was granted by 
rating decision of the RO in December 1996, with the current 
10 percent award assigned at that time.  An examination was 
conducted by VA in August 2001, at that time, range of motion 
of the left knee was from 0 degrees extension to 110 degrees 
flexion.  He developed pain with flexion at 40 degrees.  
There was some crepitus with flexion and extension.  Strength 
was 4-/5.  

An examination was conducted by VA in December 2005.  At that 
time, arthritis of the left knee was manifested by active 
range of motion against gravity from 0 to 140 degrees, with 
pain beginning at 120 degrees, and additional loss of range 
of motion with repetitive use from 0 to 110 degrees, without 
weakness, locking, edema or instability.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran manifests disability of the left knee that is 
noncompensable under the appropriate diagnostic codes for 
evaluation of limitation of motion of the knee joint.  As 
such, the 10 percent evaluation for arthritic involvement is 
warranted.  It is noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  However, in this case there is no 
additional disability resulting from functional loss due to 
pain on motion.  It is further noted that in cases where 
there are distinct disabilities caused from arthritis of the 
knee as well as other impairment of the knee, separate 
evaluations may be assigned.  See VAOPGCPREC 23-97.  

If a rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  Review of the evidence fails to show 
separate other disability of the knee in this case.  As such, 
an additional 10 percent evaluation is not warranted.  

Service connection for lumbosacral strain was granted by the 
RO in a September 1998 rating decision as secondary to the 
veteran's service-connected knee disorder.  The current 10 
percent evaluation was assigned at that time.  It is noted 
that the criteria for evaluation of spinal disorder has been 
revised on several occasions during the pendency of this 
appeal.  The regulations for the evaluation of disabilities 
of the spine were amended on two occasions during the 
pendency of the veteran's claim, effective September 23, 2002 
and September 26, 2003.  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPREC 3-2000.

Prior to September 2003, for slight limitation of motion of 
the lumbar spine, a 10 percent rating is warranted.  A 20 
percent rating is warranted for moderate limitation of 
motion.  A 40 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.  In 
addition, lumbosacral strain with characteristic pain on 
motion warrants a 10 percent rating.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, warrants a 20 percent 
rating.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5295.  

Moderate intervertebral disc syndrome (IDS), with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 2002).   

The regulatory criteria for the evaluation of intervertebral 
disc syndrome (IDS) were revised in September 2002, and the 
diagnostic codes were revised, without substantive revision 
of the criteria themselves, in September 2003.

IDS shall be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
							60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................
	40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................
	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

Note (1): For purposes of evaluations, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5243.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The veteran has not manifested limitation of motion of the 
lumbosacral spine that warrants a rating in excess of 10 
percent as his total limitation is not less than 120 degrees 
and he has forward flexion to 60 degrees.  He does, however 
manifest muscle spasm in the lumbar spine, which warrants a 20 
percent evaluation under the old criteria utilized for 
lumbosacral strain and under the new criteria, effective in 
September 2003.  As such, a 20 percent evaluation is 
warranted.  


ORDER

New and material evidence having not been submitted, the 
claims for service connection for bilateral foot disabilities 
and a cervical spine disorder remain denied.  

An increased rating for the residuals of a total right knee 
replacement, currently evaluated as 30 percent disabling, is 
denied.  

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.  

A rating of 20 percent for lumbosacral spine is granted 
subject to the controlling regulations governing the payment 
of monetary benefits.  


REMAND

Review of the record shows that the veteran's claim for 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities was 
denied because he did not meet the legal criteria for 
consideration of this benefit.  As the grant of a 20 percent 
evaluation for the veteran's lumbosacral strain, along with 
the 10 percent assigned for the left hip pathology, raises 
his combined service connected evaluation to 60 percent, he 
now meets the legal criteria.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19.  As such, additional 
consideration of this matter must be undertaken by the RO 
prior to appellate consideration.  This will also allow the 
Social Security decision to be considered with regard to this 
issue.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to a total rating by reason of 
individual unemployability due to service 
connected disabilities.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


